                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                               JUDGE R. BROOKE JACKSON


Civil Action:         19-cv-00306-RBJ                      Date: October 18, 2019
Courtroom Deputy:     Julie Dynes                          Court Reporter: Sarah Mitchell

               Parties                                                   Counsel

 TONY BOYER                                                           Kevin J. Dolley
                         Plaintiff

 v.

 CELERITY SOLUTIONS GROUP, LLC                                    Logan R. Martin
 DARA TRIBELHORN
                 Defendants


                                     COURTROOM MINUTES


MOTION HEARNIG ON CLASS CERTIFICATION

Court in Session: 9:33 a.m.

Appearance of counsel.

9:34 a.m.     Argument given by Mr. Dolley.

9:47 a.m.     Argument given by Mr. Martin.

The Court makes findings of fact, conclusions of law.

ORDERED: [28] Second Motion for FLSA Conditional Class Certification is GRANTED.

              Plaintiff is to provide its calculation of damages by October 23, 2019.

Discussion held on settlement conference with the magistrate judge.

Court in Recess: 10:12 a.m.           Hearing concluded.          Total time in Court: 00:39
